        Case 1:17-cv-01120-RP-ML Document 114 Filed 02/23/21 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

RAVINDRA SINGH, PH.D,                                §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §
                                                     §                   1:17-cv-1120-RP
WAL-MART STORES, INC., et al.,                       §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is the report and recommendation and order of United States Magistrate

Judge Mark Lane concerning Defendant Richard W. Miller and the City of Austin’s (the “City

Defendants”) Motion to Sanction and Dismiss Case for Plaintiff Ravindra Singh’s (“Singh”) Failure

to Cooperate in Discovery and Comply with Court’s Order, (Dkt. 86), Defendant Wal-Mart Stores

Texas LLC, Wal-Mart Stores Inc., Alan Martindale, and Eva Marie Moseley’s (the “Wal-Mart

Defendants”) Motion to Dismiss for Plaintiff Ravindra Singh’s Failure to Cooperate in Discovery

and Failure to Comply with the Court’s Order, (Dkt. 92), and Singh’s Second Motion to Compel

Disclosure, (Dkt. 95). (R. & R., Dkt. 109). In his report and recommendation, Judge Lane

recommends that the City Defendants’ Motion to Sanction and Dismiss Case for Plaintiff Ravindra

Singh’s Failure to Cooperate in Discovery and Comply with Court’s Order, (Dkt. 86), be denied and

the Wal-Mart Defendants’ Motion to Dismiss for Plaintiff Ravindra Singh’s Failure to Cooperate in

Discovery and Failure to Comply with the Court’s Order, (Dkt. 92), be denied. (Id. at 16). In his

order, Judge Lane granted in part and denied in part Singh’s Second Motion to Compel Disclosure,

(Dkt. 95), issued warnings to Singh, and issued orders to all parties related to discovery in this case.

(Id.). Singh timely filed objections to the report and recommendation and appealed Judge Lane’s

orders. (Objs., Dkt. 112).


                                                    1
        Case 1:17-cv-01120-RP-ML Document 114 Filed 02/23/21 Page 2 of 3



        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Singh timely objected to the report and recommendation, the Court reviews

the report and recommendation de novo. Having done so, the Court overrules Singh’s objections and

adopts the report and recommendation as its own order.

        Regarding Judge Lane’s orders, a district judge may reconsider any pretrial matter

determined by a magistrate judge where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A). District courts apply a “clearly erroneous”

standard when reviewing a magistrate judge’s ruling under the referral authority of that statute.

Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995). The clearly erroneous or contrary to law standard

of review is “highly deferential” and requires the court to affirm the decision of the magistrate judge

unless, based on the entire evidence, the court reaches “a definite and firm conviction that a mistake

has been committed.” Gomez v. Ford Motor Co., No. 5:15-CV-866-DAE, 2017 WL 5201797, at *2

(W.D. Tex. Apr. 27, 2017) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948)). The clearly erroneous standard “does not entitle the court to reverse or reconsider the order

simply because it would or could decide the matter differently.” Id. (citing Guzman v. Hacienda Records

& Recording Studio, Inc., 808 F.3d 1031, 1036 (5th Cir. 2015)).

        Because Singh timely appealed from portions of Judge Lane’s order, the Court reviews those

portions of Judge Lane’s order for clear error or for conclusions that are contrary to law. Having

done so, the Court denies Singh’s appeal. Upon its own review, this Court finds that Judge Lane’s

orders and warning were not clearly erroneous or contrary to law.

        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (R. & R., Dkt. 109), is ADOPTED. The City Defendants’ Motion to

                                                    2
        Case 1:17-cv-01120-RP-ML Document 114 Filed 02/23/21 Page 3 of 3



Sanction and Dismiss Case for Plaintiff Ravindra Singh’s Failure to Cooperate in Discovery and

Comply with Court’s Order, (Dkt. 86), is DENIED and the Wal-Mart Defendants’ Motion to

Dismiss for Plaintiff Ravindra Singh’s Failure to Cooperate in Discovery and Failure to Comply with

the Court’s Order, (Dkt. 92), is DENIED.

        IT IS FURTHER ORDERED that the Court DENIES Singh’s appeal, (Dkt. 112), and

AFFIRMS Judge Lane’s order granting in part and denying in part Singh’s Second Motion to

Compel Disclosure, (Order, Dkt. 109, at 16), Judge Lane’s warnings to Singh, (Id. at 13–14), and

Judge Lane’s discovery-related orders, (Id. at 14–16).

        SIGNED on February 23, 2021.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   3
